UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5883 Dreyfus Index Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 1/31/2010 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus International Stock Index Fund January 31, 2010 (Unaudited) Common Stocks97.7% Shares Value ($) Australia8.0% AGL Energy 24,804 304,769 Alumina 132,098 a 181,647 Amcor 64,835 338,650 AMP 112,341 622,437 Aristocrat Leisure 22,601 79,366 Arrow Energy 34,661 a 120,531 Asciano Group 163,493 a 247,232 ASX 9,522 287,488 Australia & New Zealand Banking Group 136,566 2,624,582 AXA Asia Pacific Holdings 59,313 348,496 Bendigo and Adelaide Bank 20,652 179,764 BHP Billiton 183,562 6,392,200 Billabong International 9,556 88,611 BlueScope Steel 102,901 238,214 Boral 31,989 150,804 Brambles 76,555 444,263 Caltex Australia 5,748 a 45,778 CFS Retail Property Trust 94,834 156,518 Coca-Cola Amatil 30,901 299,557 Cochlear 2,820 155,855 Commonwealth Bank of Australia 82,954 3,906,127 Computershare 24,153 248,266 Crown 24,659 169,382 CSL 32,682 908,385 CSR 70,452 112,986 Dexus Property Group 280,769 206,095 Energy Resources of Australia 2,999 55,718 Fairfax Media 105,828 161,884 Fortescue Metals Group 65,748 a 262,995 Foster's Group 107,931 508,185 Goodman Fielder 84,351 116,651 Goodman Group 359,557 185,795 GPT Group 439,931 221,645 Harvey Norman Holdings 31,092 101,238 Incitec Pivot 86,213 256,625 Insurance Australia Group 119,347 400,147 James Hardie Industries-CDI 26,587 a 176,228 Leighton Holdings 8,503 287,066 Lend Lease 25,435 212,254 Macquarie Atlas Roads Group 25,697 a 21,013 Macquarie Group 17,918 793,207 Macquarie Infrastructure Group 128,485 138,285 Map Group 41,877 103,037 Metcash 38,859 145,796 Mirvac Group 160,260 205,969 National Australia Bank 114,284 2,665,053 Newcrest Mining 26,060 718,336 Nufarm 10,738 96,922 OneSteel 73,726 202,778 Orica 20,654 441,343 Origin Energy 48,750 692,082 OZ Minerals 164,157 a 154,529 Paladin Energy 33,468 a 106,477 Qantas Airways 65,555 164,695 QBE Insurance Group 55,505 1,126,930 Rio Tinto 23,677 1,420,230 Santos 45,694 533,813 Sims Metal Management 9,692 183,104 Sonic Healthcare 20,859 263,777 SP Ausnet 62,635 49,648 Stockland 136,629 450,926 Suncorp-Metway 68,860 542,013 TABCORP Holdings 33,673 210,104 Tatts Group 58,928 120,236 Telstra 238,749 707,578 Toll Holdings 34,516 262,872 Transurban Group 63,094 292,675 Wesfarmers 54,596 1,325,608 Wesfarmers-PPS 8,823 215,731 Westfield Group 112,614 1,259,930 Westpac Banking 160,553 3,389,313 Woodside Petroleum 29,761 1,115,636 Woolworths 67,798 1,555,510 WorleyParsons 8,855 184,823 Austria.3% Erste Group Bank 10,873 411,541 IMMOEAST 25,533 a 123,944 OMV 8,174 322,727 Raiffeisen International Bank Holding 3,091 153,202 Telekom Austria 17,644 244,255 Verbund-Oesterreichische Elektrizitaetswirtschafts, Cl. A 4,433 184,443 Vienna Insurance Group 2,207 105,507 Voestalpine 6,921 240,988 Belgium1.0% Anheuser-Busch InBev 39,279 1,966,295 Anheuser-Busch InBev (STRIP) 12,680 a 88 Belgacom 8,421 306,859 Colruyt 821 200,591 Compagnie Nationale a Portefeuille 1,980 99,292 Delhaize Group 5,546 435,504 Dexia 30,228 a 187,585 Fortis 122,153 a 428,320 Groupe Bruxelles Lambert 4,421 405,901 Groupe Bruxelles Lambert (STRIP) 236 a 3 KBC Groep 9,065 a 394,054 Mobistar 1,807 114,193 Solvay 3,347 331,742 UCB 5,219 234,147 Umicore 6,361 195,080 China.1% Foxconn International Holdings 132,000 a 139,190 Sands China 109,813 155,262 Yangzijiang Shipbuilding Holdings 81,000 60,762 Denmark.9% AP Moller - Maersk, Cl. A 30 223,942 AP Moller - Maersk, Cl. B 71 551,927 Carlsberg, Cl. B 6,007 446,488 Coloplast, Cl. B 1,443 156,750 Danske Bank 24,740 a 594,255 DSV 12,099 a 216,203 H Lundbeck 2,653 49,623 Novo Nordisk, Cl. B 23,664 1,605,524 Novozymes, Cl. B 2,420 249,878 Topdanmark 849 a 103,640 TrygVesta 1,123 68,657 Vestas Wind Systems 11,037 a 584,969 William Demant Holding 1,278 a 100,106 Finland1.1% Elisa 7,550 164,805 Fortum 24,140 616,577 Kesko, Cl. B 3,623 116,744 Kone, Cl. B 8,719 351,339 Metso 7,011 233,718 Neste Oil 6,406 104,915 Nokia 204,162 2,825,227 Nokian Renkaat 5,217 126,187 Orion, Cl. B 4,426 97,155 Outokumpu 5,850 105,205 Pohjola Bank 7,347 75,513 Rautaruukki 4,060 83,006 Sampo, Cl. A 22,967 558,063 Sanoma 4,669 103,445 Stora Enso, Cl. R 33,336 a 206,183 UPM-Kymmene 28,870 317,271 Wartsila 4,284 200,609 France9.9% Accor 8,038 405,261 Aeroports de Paris 1,537 120,207 Air France 7,338 a 119,324 Air Liquide 13,793 1,471,386 Alcatel-Lucent 128,316 a 431,188 Alstom 10,865 725,665 Atos Origin 2,389 a 110,975 AXA 92,462 1,917,497 BioMerieux 882 97,089 BNP Paribas 51,720 3,692,438 Bouygues 12,444 616,252 Bureau Veritas 2,381 114,716 Cap Gemini 8,064 357,588 Carrefour 35,009 1,716,339 Casino Guichard Perrachon 3,007 248,265 Christian Dior 3,498 354,956 Cie Generale d'Optique Essilor International 10,922 635,745 Cie Generale de Geophysique-Veritas 8,008 a 197,720 CNP Assurances 2,037 180,603 Compagnie de Saint-Gobain 20,837 1,003,642 Compagnie Generale des Etablissements Michelin, Cl. B 8,388 653,759 Credit Agricole 50,088 783,663 Danone 30,328 1,741,737 Dassault Systemes 3,726 215,162 EDF 13,178 711,985 Eiffage 2,009 105,355 Eramet 324 97,353 Eurazeo 1,602 116,271 Eutelsat Communications 5,942 192,479 Fonciere des Regions 1,404 140,076 Fonciere Des Regions (Rights) 1,404 a 1,093 France Telecom 101,067 2,329,606 GDF Suez 67,795 2,576,953 Gecina 908 90,590 Hermes International 2,881 396,493 ICADE 941 90,357 Iliad 988 109,612 Imerys 1,905 105,352 Ipsen 1,640 88,605 JC Decaux 4,335 a 110,556 Klepierre 5,270 196,425 L'Oreal 12,999 1,366,675 Lafarge 10,785 799,365 Lagardere 6,172 240,361 Legrand 6,356 183,819 LVMH Moet Hennessy Louis Vuitton 13,534 1,483,942 M6-Metropole Television 3,249 86,443 Natixis 52,231 a 241,733 Neopost 1,569 125,448 PagesJaunes Groupe 6,051 65,279 Pernod-Ricard 10,684 864,159 Peugeot 8,876 a 287,084 PPR 4,167 508,673 Publicis Groupe 6,530 266,941 Renault 10,155 a 480,373 Safran 9,522 185,954 Sanofi-Aventis 57,507 4,253,147 Schneider Electric 12,803 1,319,123 SCOR 8,689 201,549 Societe BIC 1,432 102,189 Societe Des Autoroutes Paris-Rhin-Rhone 1,152 a 84,918 Societe Generale 34,270 1,995,994 Societe Television Francaise 1 6,190 107,479 Sodexo 5,273 a 290,068 Suez Environnement 14,917 339,744 Technip 5,860 397,290 Thales 5,117 231,954 Total 115,547 6,728,065 Unibail-Rodamco 4,776 1,040,177 Vallourec 3,027 523,465 Veolia Environnement 21,232 697,594 Vinci 23,805 1,271,403 Vivendi 66,626 1,729,113 Germany7.2% Adidas 10,594 540,687 Allianz 24,720 2,743,305 BASF 50,118 2,848,803 Bayer 45,151 3,083,508 Bayerische Motoren Werke 17,851 763,810 Beiersdorf 5,026 294,211 Celesio 4,321 126,318 Commerzbank 39,753 a 307,667 Daimler 49,171 2,271,586 Deutsche Bank 32,264 1,969,154 Deutsche Boerse 10,524 695,363 Deutsche Lufthansa 11,799 189,461 Deutsche Post 45,687 798,073 Deutsche Postbank 4,595 a 140,257 Deutsche Telekom 154,450 2,004,430 E.ON 103,855 3,822,702 Fraport AG Frankfurt Airport Services Worldwide 2,261 115,357 Fresenius 1,371 84,632 Fresenius Medical Care & Co. 10,412 529,991 GEA Group 7,860 161,407 Hannover Rueckversicherung 3,028 a 140,333 HeidelbergCement 8,035 485,257 Henkel & Co. 7,334 322,037 Hochtief 2,305 171,391 Infineon Technologies 61,221 a 338,500 K+S 9,416 530,386 Linde 8,414 920,697 MAN 5,797 389,882 Merck 3,653 326,529 Metro 6,418 352,781 Muenchener Rueckversicherungs 10,733 1,614,119 Puma 351 107,203 RWE 22,809 2,026,440 Salzgitter 2,195 195,284 SAP 46,738 2,138,661 Siemens 44,943 4,037,237 Solarworld 4,122 69,806 Suedzucker 4,185 96,804 ThyssenKrupp 18,199 576,488 TUI 7,370 a 68,478 United Internet 5,912 a 87,462 Volkswagen 2,304 201,942 Wacker Chemie 906 118,856 Greece.5% Alpha Bank 25,409 a 245,592 Bank of Cyprus Public 29,985 189,648 Coca-Cola Hellenic Bottling 10,464 240,706 EFG Eurobank Ergasias 16,597 a 140,610 Hellenic Petroleum 6,087 74,706 Hellenic Telecommunications Organization 13,152 179,811 Marfin Investment Group 31,997 a 87,710 National Bank of Greece 32,747 a 711,390 OPAP 12,668 278,079 Piraeus Bank 16,634 a 139,694 Public Power 6,826 a 127,885 Titan Cement 3,357 95,269 Hong Kong2.2% ASM Pacific Technology 12,500 102,856 Bank of East Asia 77,750 264,180 BOC Hong Kong Holdings 202,000 420,810 Cathay Pacific Airways 63,000 a 103,002 Cheung Kong Holdings 78,000 918,472 Cheung Kong Infrastructure Holdings 20,000 74,500 Chinese Estates Holdings 44,000 70,438 CLP Holdings 110,288 744,875 Esprit Holdings 64,659 453,268 Hang Lung Group 46,000 205,842 Hang Lung Properties 113,000 381,931 Hang Seng Bank 41,500 580,305 Henderson Land Development 58,762 368,691 Hong Kong & China Gas 217,483 471,750 Hong Kong Aircraft Engineerg 4,400 55,777 Hong Kong Exchanges & Clearing 56,500 954,386 HongKong Electric Holdings 76,000 424,890 Hopewell Holdings 33,000 100,069 Hutchison Whampoa 115,800 788,034 Hysan Development 39,000 96,460 Kerry Properties 40,500 179,516 Li & Fung 128,600 584,130 Lifestyle International Holdings 22,000 35,997 Link REIT 120,500 289,207 Mongolia Energy 190,000 a 92,498 MTR 83,500 270,147 New World Development 138,191 226,125 NWS Holdings 37,000 60,294 Orient Overseas International 14,800 100,661 PCCW 167,000 44,024 Shangri-La Asia 73,000 126,924 Sino Land 90,664 149,182 Sun Hung Kai Properties 76,699 982,127 Swire Pacific, Cl. A 43,000 468,322 Television Broadcasts 13,000 60,801 Wharf Holdings 77,192 381,090 Wheelock & Co. 49,000 127,060 Wing Hang Bank 10,500 88,158 Yue Yuen Industrial Holdings 39,800 123,424 Ireland.2% Anglo Irish Bank 35,225 a,b 6,003 CRH 38,336 922,556 Elan 25,006 a 187,594 Kerry Group, Cl. A 7,193 212,650 Ryanair Holdings 4,000 a 18,588 Italy3.1% A2A 55,689 105,788 Assicurazioni Generali 63,493 1,502,335 Atlantia 14,220 355,119 Autogrill 6,976 a 84,770 Banca Carige 32,548 83,708 Banca Monte dei Paschi di Siena 112,962 182,612 Banca Popolare di Milano Scarl 20,979 136,116 Banco Popolare 36,217 a 229,044 Enel 358,402 1,940,506 ENI 142,145 3,319,034 EXOR 4,104 67,394 Fiat 41,827 a 521,947 Finmeccanica 22,299 309,241 Fondiaria-Sai 3,923 63,460 Intesa Sanpaolo 424,635 a 1,617,628 Intesa Sanpaolo-RSP 47,999 141,038 Italcementi 4,571 56,613 Luxottica Group 6,995 183,875 Mediaset 37,511 284,753 Mediobanca 26,763 a 292,957 Mediolanum 14,252 79,457 Parmalat 95,993 240,768 Pirelli & C 168,095 a 97,445 Prysmian 5,280 96,391 Saipem 14,523 470,345 Snam Rete Gas 78,433 369,543 Telecom Italia 541,383 806,443 Telecom Italia-RSP 333,781 388,616 Terna Rete Elettrica Nazionale 72,873 294,135 UniCredit 776,494 a 2,167,666 UniCredit (Rights) 776,494 a 90,660 Unione di Banche Italiane 32,249 445,184 Unipol Gruppo Finanziario 44,236 a 53,471 Japan21.8% 77 Bank 17,000 90,538 ABC-Mart 1,600 49,240 Acom 2,736 46,947 Advantest 9,200 226,385 Aeon 35,500 352,441 Aeon Credit Service 3,960 40,795 AEON Mall 3,900 71,013 Aioi Insurance 24,000 113,776 Air Water 9,000 102,150 Aisin Seiki 9,900 259,715 Ajinomoto 36,800 346,777 Alfresa Holdings 1,900 77,921 All Nippon Airways 48,000 138,877 Amada 20,000 133,547 Aozora Bank 47,959 a 60,471 Asahi Breweries 21,500 419,115 Asahi Glass 56,800 567,162 Asahi Kasei 69,900 345,231 Asics 9,000 88,313 Astellas Pharma 24,379 894,813 Bank of Kyoto 17,000 139,806 Bank of Yokohama 69,000 325,588 Benesse Holdings 3,800 159,003 Bridgestone 34,000 539,587 Brother Industries 12,900 139,524 Canon 58,150 2,266,045 Canon Marketing Japan 4,500 62,016 Casio Computer 13,100 94,667 Central Japan Railway 85 621,567 Chiba Bank 43,000 257,741 Chiyoda 8,000 72,588 Chubu Electric Power 35,700 902,867 Chugai Pharmaceutical 12,828 227,936 Chugoku Bank 9,000 114,509 Chugoku Electric Power 15,700 307,032 Chuo Mitsui Trust Holdings 52,380 185,371 Citizen Holdings 17,800 116,901 COCA-COLA WEST 2,700 45,111 Cosmo Oil 36,000 77,830 Credit Saison 8,800 109,397 Dai Nippon Printing 30,800 423,195 Daicel Chemical Industries 15,000 89,427 Daido Steel 14,200 51,352 Daihatsu Motor 9,000 85,777 Daiichi Sankyo 36,583 759,200 Daikin Industries 12,800 470,679 Dainippon Sumitomo Pharma 9,000 95,906 Daito Trust Construction 4,200 198,586 Daiwa House Industry 29,400 308,028 Daiwa Securities Group 89,000 441,817 Dena 18 103,520 Denki Kagaku Kogyo Kabushiki Kaisha 27,600 111,377 Denso 26,400 771,115 Dentsu 9,200 210,511 Dowa Holdings 16,000 88,091 Dowa Holdings (Rights) 7,000 a 0 East Japan Railway 18,400 1,229,939 Eisai 13,800 512,004 Electric Power Development 7,680 222,575 Elpida Memory 10,800 a 188,292 FamilyMart 3,000 94,463 Fanuc 10,400 987,911 Fast Retailing 2,700 446,773 Fuji Electric Holdings 38,000 74,854 Fuji Heavy Industries 37,000 173,277 Fuji Media Holdings 11 16,513 FUJIFILM Holdings 24,900 794,119 Fujitsu 103,800 631,528 Fukuoka Financial Group 40,000 145,255 Furukawa Electric 35,000 168,405 GS Yuasa 21,000 133,529 Gunma Bank 22,000 112,703 Hachijuni Bank 26,000 149,643 Hakuhodo DY Holdings 1,170 57,193 Hankyu Hashin Holdings 62,000 285,622 Hino Motors 10,000 37,352 Hirose Electric 1,600 169,922 Hiroshima Bank 30,000 118,067 Hisamitsu Pharmaceutical 3,400 121,994 Hitachi 242,900 828,897 Hitachi Chemical 6,300 133,717 Hitachi Construction Machinery 6,600 137,577 Hitachi High-Technologies 3,900 76,414 Hitachi Metals 10,000 96,413 Hokkaido Electric Power 9,600 182,510 Hokuhoku Financial Group 62,000 128,047 Hokuriku Electric Power 10,000 215,824 Honda Motor 90,120 3,044,619 HOYA 22,600 603,506 Ibiden 7,100 240,815 Idemitsu Kosan 1,100 70,093 IHI 73,000 a 111,900 INPEX 45 327,411 Isetan Mitsukoshi Holdings 20,020 187,317 Isuzu Motors 69,000 145,931 Ito En 3,300 48,898 ITOCHU 84,500 655,174 Itochu Techno-Solutions 1,400 42,235 Iyo Bank 14,000 115,314 J Front Retailing 26,800 127,329 Jafco 1,600 39,174 Japan Petroleum Exploration 1,400 65,513 Japan Prime Realty Investment 36 68,862 Japan Real Estate Investment 29 241,694 Japan Retail Fund Investment 17 78,538 Japan Steel Works 20,000 243,647 Japan Tobacco 243 872,386 JFE Holdings 26,560 918,024 JGC 11,000 203,588 Joyo Bank 37,462 151,427 JS Group 14,324 251,580 JSR 9,100 177,806 JTEKT 10,800 121,889 Jupiter Telecommunications 142 141,725 Kajima 50,800 105,824 Kamigumi 15,400 115,491 Kaneka 16,000 103,003 Kansai Electric Power 41,299 937,515 Kansai Paint 11,000 88,936 Kao 29,000 697,839 Kawasaki Heavy Industries 84,000 214,769 Kawasaki Kisen Kaisha 33,000 a 116,743 KDDI 157 824,393 Keihin Electric Express Railway 26,000 199,482 Keio 31,000 194,286 Keisei Electric Railway 17,000 92,756 Keyence 2,305 529,297 Kikkoman 8,000 93,020 Kinden 6,000 53,925 Kintetsu 89,354 306,862 Kirin Holdings 47,000 714,664 Kobe Steel 138,000 244,709 Koito Manufacturing 6,000 104,485 Komatsu 51,400 1,024,233 Konami 5,200 85,191 Konica Minolta Holdings 25,000 253,353 Kubota 60,000 534,683 Kuraray 20,500 237,227 Kurita Water Industries 5,800 178,641 Kyocera 8,800 811,914 Kyowa Hakko Kirin 14,705 152,599 Kyushu Electric Power 20,800 448,993 Lawson 3,800 171,719 Mabuchi Motor 1,500 81,852 Makita 6,500 216,343 Marubeni 91,000 525,324 Marui Group 14,100 87,068 Maruichi Steel Tube 2,000 36,167 Matsui Securities 8,000 54,100 Mazda Motor 77,000 206,681 McDonald's Holdings Japan 3,000 60,739 Medipal Holdings 7,700 97,352 MEIJI Holdings 3,521 a 132,001 Minebea 18,000 94,788 Mitsubishi 70,200 1,680,432 Mitsubishi Chemical Holdings 63,100 262,137 Mitsubishi Electric 105,000 814,196 Mitsubishi Estate 64,000 1,035,169 Mitsubishi Gas Chemical 20,000 105,438 Mitsubishi Heavy Industries 164,700 571,106 Mitsubishi Logistics 6,000 65,463 Mitsubishi Materials 61,000 a 156,964 Mitsubishi Motors 203,000 a 278,656 Mitsubishi Rayon 33,000 136,247 Mitsubishi Tanabe Pharma 11,000 155,457 Mitsubishi UFJ Financial Group 686,990 3,519,495 Mitsubishi UFJ Lease & Finance 2,860 98,368 Mitsui & Co. 95,400 1,388,296 Mitsui Chemicals 50,000 133,348 Mitsui Engineering & Shipbuilding 45,000 108,071 Mitsui Fudosan 47,000 790,884 Mitsui Mining & Smelting 34,000 a 88,961 Mitsui OSK Lines 63,000 393,061 Mitsui Sumitomo Insurance Group Holdings 23,469 586,079 Mitsumi Electric 4,800 82,854 Mizuho Financial Group 741,200 1,421,752 Mizuho Securities 34,000 99,918 Mizuho Trust & Banking 92,000 a 91,685 Murata Manufacturing 12,000 656,679 Namco Bandai Holdings 10,350 103,822 NEC 148,800 381,781 NGK Insulators 13,000 280,807 NGK Spark Plug 10,000 115,330 NHK Spring 11,000 95,222 Nidec 6,000 585,633 Nikon 17,600 358,483 Nintendo 5,350 1,489,612 Nippon Building Fund 29 256,755 Nippon Electric Glass 18,085 254,284 Nippon Express 49,000 205,297 Nippon Meat Packers 9,000 113,065 Nippon Mining Holdings 45,800 196,031 Nippon Oil 66,800 310,068 Nippon Paper Group 4,900 127,111 Nippon Sheet Glass 34,000 87,045 Nippon Steel 276,100 994,582 Nippon Telegraph & Telephone 28,100 1,181,810 Nippon Yusen 81,800 282,311 Nipponkoa Insurance 35,000 201,082 Nishi-Nippon City Bank 41,000 105,454 Nissan Chemical Industries 9,000 117,543 Nissan Motor 134,700 a 1,084,556 Nissay Dowa General Insurance 8,000 38,104 Nissha Printing 1,400 58,732 Nisshin Seifun Group 9,300 123,800 Nisshin Steel 42,000 70,812 Nisshinbo Holdings 7,000 60,591 Nissin Foods Holdings 3,900 128,562 Nitori 1,850 139,592 Nitto Denko 9,200 352,315 NOK 5,200 76,637 Nomura Holdings 193,700 1,443,388 Nomura Real Estate Holdings 5,400 80,483 Nomura Real Estate Office Fund 17 97,850 Nomura Research Institute 5,700 127,054 NSK 24,000 172,512 NTN 25,000 107,249 NTT Data 71 219,700 NTT DoCoMo 849 1,263,524 NTT Urban Development 55 40,317 Obayashi 35,000 123,074 Obic 350 65,147 Odakyu Electric Railway 35,000 282,904 OJI Paper 49,000 205,429 Olympus 12,000 355,986 Omron 10,400 206,193 Ono Pharmaceutical 4,800 212,345 ORACLE JAPAN 1,700 73,228 Oriental Land 3,000 205,151 ORIX 5,800 432,395 Osaka Gas 110,000 385,597 OTSUKA 1,000 54,197 Panasonic 108,195 1,694,728 Panasonic Electric Works 22,000 240,520 Rakuten 412 335,273 Resona Holdings 26,000 322,225 Ricoh 37,000 524,815 Rinnai 2,400 111,940 Rohm 5,500 367,199 Sankyo 2,800 149,037 Santen Pharmaceutical 3,800 119,048 Sanyo Electric 90,000 a 150,844 Sapporo Hokuyo Holdings 15,000 60,532 Sapporo Holdings 13,000 68,959 SBI Holdings 887 168,874 Secom 11,700 521,702 Sega Sammy Holdings 9,584 107,501 Seiko Epson 6,800 111,997 Sekisui Chemical 22,000 148,179 Sekisui House 28,000 264,397 Senshu Ikeda Holdings 26,300 a 88,105 Seven & I Holdings 41,560 905,430 Seven Bank 26 54,076 Sharp 55,000 653,185 Shikoku Electric Power 10,100 275,156 Shimadzu 15,000 98,718 Shimamura 1,200 104,971 Shimano 3,500 142,577 Shimizu 28,000 106,175 Shin-Etsu Chemical 22,700 1,177,212 Shinko Electric Industries 4,200 56,090 Shinsei Bank 50,000 a 62,853 Shionogi & Co. 17,000 348,460 Shiseido 19,000 387,562 Shizuoka Bank 33,400 287,068 Showa Denko 84,000 170,236 Showa Shell Sekiyu 11,300 88,426 SMC 3,100 373,472 Softbank 41,000 1,039,261 Sojitz 66,600 121,854 Sompo Japan Insurance 49,000 320,441 Sony 55,480 1,839,443 Sony Financial Holdings 50 137,118 Square Enix Holdings 3,700 73,768 Stanley Electric 8,200 158,946 SUMCO 6,800 115,869 Sumitomo 61,100 683,392 Sumitomo Chemical 87,000 388,272 Sumitomo Electric Industries 41,200 536,947 Sumitomo Heavy Industries 29,000 147,424 Sumitomo Metal Industries 183,000 499,420 Sumitomo Metal Mining 29,000 398,669 Sumitomo Mitsui Financial Group 68,900 2,216,790 Sumitomo Realty & Development 21,000 370,342 Sumitomo Rubber Industries 9,400 73,266 Sumitomo Trust & Banking 80,000 443,696 Suruga Bank 12,000 105,719 Suzuken 3,720 123,905 Suzuki Motor 19,800 445,907 Sysmex 1,600 88,941 T & D Holdings 12,200 251,914 Taiheiyo Cement 50,000 56,233 Taisei 58,000 111,409 Taisho Pharmaceutical 6,000 104,178 Taiyo Nippon Sanso 15,000 146,803 Takashimaya 15,000 109,058 Takeda Pharmaceutical 41,400 1,812,173 TDK 6,700 429,380 Teijin 46,000 138,527 Terumo 9,200 515,193 THK 6,700 131,500 Tobu Railway 45,000 240,380 Toho 5,800 95,841 Toho Gas 22,000 114,996 Tohoku Electric Power 23,900 479,396 Tokio Marine Holdings 39,200 1,051,288 Tokuyama 18,000 95,035 Tokyo Electric Power 67,172 1,803,891 Tokyo Electron 9,400 567,461 Tokyo Gas 126,000 508,174 Tokyo Steel Manufacturing 5,500 54,359 Tokyo Tatemono 25,000 98,648 Tokyu 62,820 252,850 Tokyu Land 28,000 105,226 TonenGeneral Sekiyu 14,000 115,763 Toppan Printing 31,000 268,580 Toray Industries 74,000 402,695 Toshiba 218,000 a 1,185,505 Tosoh 29,000 74,074 TOTO 14,000 84,572 Toyo Seikan Kaisha 8,800 123,364 Toyo Suisan Kaisha 4,000 105,184 Toyoda Gosei 3,600 98,536 Toyota Boshoku 4,200 91,296 Toyota Industries 10,500 306,563 Toyota Motor 160,314 6,121,485 Toyota Tsusho 11,600 175,340 Trend Micro 5,500 204,223 Tsumura & Co. 3,100 97,776 Ube Industries 55,600 143,193 UNICHARM 2,400 226,693 UNY 9,000 68,662 Ushio 5,900 99,567 USS 1,330 80,806 West Japan Railway 96 329,652 Yahoo! Japan 828 312,104 Yakult Honsha 5,100 148,977 Yamada Denki 4,820 307,114 Yamaguchi Financial Group 11,000 108,796 Yamaha 9,200 109,441 Yamaha Motor 12,800 a 173,655 Yamato Holdings 20,400 279,572 Yamato Kogyo 2,800 87,723 Yamazaki Baking 6,000 72,372 Yaskawa Electric 15,000 122,985 Yokogawa Electric 11,500 92,041 Luxembourg.6% ArcelorMittal 47,338 1,815,984 Millicom International Cellular, SDR 4,207 a 303,451 SES 16,018 351,237 Tenaris 25,833 566,333 Netherlands2.8% Aegon 83,912 a 506,949 Akzo Nobel 12,610 754,916 ASML Holding 23,998 757,633 Corio 2,917 179,964 European Aeronautic Defence and Space 23,461 458,548 Fugro 3,791 224,563 Heineken 13,332 656,881 Heineken Holding 6,469 273,226 ING Groep 200,711 a 1,891,234 Koninklijke Ahold 64,303 811,279 Koninklijke Boskalis Westminster 3,558 124,529 Koninklijke DSM 8,571 398,195 KONINKLIJKE KPN 90,777 1,509,173 Koninklijke Philips Electronics 52,842 1,601,307 Koninklijke Vopak 1,916 a 143,526 QIAGEN 13,253 a 289,204 Randstad Holding 5,351 a 256,253 Reed Elsevier 40,595 490,207 SBM Offshore 9,902 193,695 STMicroelectronics 36,468 296,750 TNT 20,204 578,857 Unilever 88,858 2,734,520 Wolters Kluwer 15,164 316,354 New Zealand.1% Auckland International Airport 37,613 b 50,753 Contact Energy 15,698 a 64,267 Fletcher Building 31,254 174,294 Sky City Entertainment Group 33,202 77,041 Telecom Corporation of New Zealand 92,121 154,666 Norway.8% DNB NOR 50,399 a 576,509 Norsk Hydro 37,703 a 272,924 Orkla 41,776 377,827 Renewable Energy 18,350 a 106,339 SeaDrill 16,135 367,459 Statoil 62,039 1,395,349 Telenor 45,919 a 601,456 Yara International 10,737 447,939 Portugal.3% Banco Comercial Portugues, Cl. R 120,349 130,114 Banco Espirito Santo 27,218 158,773 Brisa Auto-Estradas de Portugal 9,633 91,770 Cimpor-Cimentos de Portugal 12,398 105,057 Energias de Portugal 99,918 396,322 Galp Energia, Cl. B 7,905 125,430 Jeronimo Martins 13,816 131,571 Portugal Telecom 33,584 348,648 Singapore1.4% Ascendas Real Estate Investment Trust 73,281 100,931 CapitaLand 143,500 390,705 CapitaMall Trust 120,000 144,078 Capitamalls Asia 74,000 121,774 City Developments 26,000 197,009 ComfortDelgro 93,700 105,772 Cosco Singapore 48,000 42,723 DBS Group Holdings 92,588 935,036 Fraser and Neave 49,150 144,546 Genting Singapore 246,527 a 184,532 Golden Agri-Resources 275,440 a 101,108 Jardine Cycle & Carriage 6,422 115,073 Keppel 72,000 426,592 Neptune Orient Lines 56,000 68,397 Noble Group 78,800 160,083 Olam International 72,300 122,116 Oversea-Chinese Banking 137,942 800,616 SembCorp Industries 53,254 131,930 SembCorp Marine 41,000 96,101 Singapore Airlines 30,733 299,512 Singapore Exchange 50,000 283,153 Singapore Press Holdings 91,075 239,078 Singapore Technologies Engineering 78,000 170,429 Singapore Telecommunications 429,951 915,753 StarHub 26,918 41,530 United Overseas Bank 66,112 853,401 UOL Group 22,111 58,443 Wilmar International 74,000 343,670 Spain4.2% Abertis Infraestructuras 15,454 314,323 Acciona 1,296 155,977 Acerinox 7,125 134,119 ACS Actividades de Construccion y Servicios 8,069 379,814 Banco Bilbao Vizcaya Argentaria 194,387 2,960,612 Banco de Sabadell 49,977 267,578 Banco de Valencia 10,791 81,881 Banco Popular Espanol 45,750 349,242 Banco Santander 446,121 6,301,246 Bankinter 16,421 147,197 Criteria Caixacorp 43,257 197,161 EDP Renovaveis 13,006 a 112,070 Enagas 10,301 214,403 Ferrovial 25,490 266,931 Fomento de Construcciones y Contratas 1,877 71,962 Gamesa Tecnologica 10,468 151,548 Gas Natural 13,140 261,149 Gestevision Telecinco 5,695 81,637 Grifols 6,640 101,170 Iberdrola 202,663 1,726,986 Iberdrola Renovables 48,509 215,905 Iberia Lineas Aereas de Espana 23,577 a 71,578 Inditex 12,157 765,992 Indra Sistemas 5,136 111,521 Mapfre 40,701 160,630 Red Electrica 6,028 303,307 Repsol 39,642 935,183 Sacyr Vallehermoso 4,444 a 46,072 Telefonica 231,574 5,576,249 Zardoya Otis 7,387 137,652 Sweden2.5% Alfa Laval 18,893 258,165 Assa Abloy, Cl. B 17,744 307,758 Atlas Copco, Cl. A 36,802 501,175 Atlas Copco, Cl. B 22,311 270,278 Electrolux, Ser. B 13,397 a 319,710 Getinge, Cl. B 10,308 221,266 Hennes & Mauritz, Cl. B 28,215 1,672,301 Holmen, Cl. B 3,004 72,528 Husqvarna, Cl. B 20,920 a 144,186 Investor, Cl. B 26,125 462,329 Lundin Petroleum 10,567 a 80,942 Nordea Bank 178,055 1,645,037 Sandvik 55,102 601,766 Scania, Cl. B 18,378 228,369 Securitas, Cl. B 16,173 158,154 Skandinaviska Enskilda Banken, Cl. A 83,309 a 500,251 Skanska, Cl. B 21,176 331,244 SKF, Cl. B 21,471 333,598 SSAB, Cl. A 9,760 158,463 SSAB, Cl. B 3,653 54,398 Svenska Cellulosa, Cl. B 31,185 424,463 Svenska Handelsbanken, Cl. A 27,235 718,171 Swedbank, Cl. A 32,859 a 288,409 Swedish Match 14,428 304,591 Tele2, Cl. B 15,789 223,460 Telefonaktiebolaget LM Ericsson, Cl. B 164,642 1,607,314 TeliaSonera 121,212 817,832 Volvo, Cl. A 23,032 194,138 Volvo, Cl. B 59,638 504,416 Switzerland7.6% ABB 120,223 a 2,187,988 Actelion 5,566 a 296,751 Adecco 6,790 369,291 Aryzta 3,996 159,267 Baloise Holding 2,856 239,067 BKW FMB Energie 818 62,576 Compagnie Financiere Richemont, Cl. A 28,206 951,383 Credit Suisse Group 61,405 2,678,294 GAM Holding 11,520 133,579 Geberit 2,054 363,840 Givaudan 408 334,399 Holcim 13,271 a 919,458 Julius Baer Group 11,520 380,822 Kuehne & Nagel International 3,152 306,087 Lindt & Spruengli 6 149,567 Lindt & Spruengli-PC 47 102,311 Logitech International 9,174 a 155,738 Lonza Group 2,538 180,173 Nestle 189,743 9,034,771 Nobel Biocare Holding 6,283 185,465 Novartis 115,388 6,218,898 Pargesa Holding 1,539 129,794 Roche Holding 38,422 6,493,231 Schindler Holding 2,701 200,819 Schindler Holding-PC 977 73,106 SGS 295 382,151 Sonova Holding 2,649 329,785 Straumann Holding 380 101,447 Swatch Group 2,031 102,385 Swatch Group-BR 1,712 449,082 Swiss Life Holding 1,524 a 192,648 Swiss Reinsurance 19,156 840,439 Swisscom 1,242 454,591 Syngenta 5,238 1,347,301 Synthes 3,341 428,770 UBS 194,126 a 2,537,618 Zurich Financial Services 8,011 1,708,147 United Kingdom21.1% 3i Group 54,848 230,741 Admiral Group 10,809 194,894 AMEC 17,527 211,318 Anglo American 71,833 a 2,612,772 Antofagasta 22,493 315,304 Associated British Foods 19,775 278,700 AstraZeneca 79,119 3,687,420 Autonomy 12,236 a 304,949 Aviva 151,714 939,627 BAE Systems 191,581 1,080,929 Balfour Beatty 33,207 140,922 Barclays 622,161 2,670,982 BG Group 183,444 3,367,639 BHP Billiton 120,523 3,548,581 BP 1,025,785 9,623,647 British Airways 29,271 a 95,684 British American Tobacco 108,981 3,602,024 British Land 47,174 327,774 British Sky Broadcasting Group 62,003 526,097 BT Group 418,598 920,929 Bunzl 16,833 167,537 Burberry Group 23,186 227,908 Cable & Wireless 140,485 317,098 Cadbury 73,819 980,358 Cairn Energy 76,360 a 394,531 Capita Group 35,860 413,355 Carnival 9,179 a 331,452 Carphone Warehouse Group 26,887 81,894 Centrica 282,962 1,217,698 Cobham 65,746 243,709 Compass Group 100,838 687,378 Diageo 136,205 2,298,583 Drax Group 21,337 140,306 Eurasian Natural Resources 13,184 189,085 Experian 56,456 538,214 Firstgroup 25,087 148,107 Fresnillo 10,749 114,051 G4S 70,746 284,955 GlaxoSmithKline 283,692 5,536,364 Hammerson 39,651 238,930 Home Retail Group 45,284 184,234 HSBC Holdings 948,917 10,195,108 ICAP 26,883 158,251 Imperial Tobacco Group 56,080 1,815,954 Inmarsat 25,622 278,828 Intercontinental Hotels Group 13,743 196,864 International Power 84,104 429,921 Invensys 40,561 198,620 Investec 22,001 148,610 J Sainsbury 69,535 359,677 Johnson Matthey 12,153 284,351 Kazakhmys 12,328 a 235,468 Kingfisher 129,204 438,384 Land Securities Group 41,874 425,941 Legal & General Group 330,163 396,838 Liberty International 29,580 214,552 Lloyds Banking Group 2,104,631 a 1,709,558 London Stock Exchange Group 7,101 72,562 Lonmin 8,845 a 254,885 Man Group 96,029 363,503 Marks & Spencer Group 88,313 492,219 National Grid 133,540 1,347,580 Next 10,932 343,446 Old Mutual 288,800 a 476,955 Pearson 45,255 644,418 Petrofac 12,040 184,115 Prudential 139,476 1,274,234 Randgold Resources 5,159 357,337 Reckitt Benckiser Group 33,434 1,742,093 Reed Elsevier 69,303 553,687 Resolution 145,299 a 185,920 Rexam 45,479 217,191 Rio Tinto 74,890 3,602,261 Rolls-Royce Group 100,812 a 773,323 Royal Bank of Scotland Group 901,343 a 459,574 Royal Dutch Shell, Cl. A 193,859 5,362,043 Royal Dutch Shell, Cl. B 147,269 3,942,097 RSA Insurance Group 183,982 376,252 SABMiller 52,058 1,420,767 Sage Group 74,721 282,738 Schroders 7,484 148,526 Scottish & Southern Energy 49,710 928,508 Segro 42,037 210,829 Serco Group 25,133 200,026 Severn Trent 13,603 244,694 Shire 30,662 609,076 Smith & Nephew 49,609 500,312 Smiths Group 22,538 359,966 Standard Chartered 109,615 2,512,041 Standard Life 120,203 373,914 Tesco 432,793 2,934,562 Thomas Cook Group 51,600 187,610 Tomkins 43,862 131,608 Tui Travel 29,455 122,339 Tullow Oil 44,517 816,923 Unilever 69,913 2,137,470 United Utilities Group 37,832 324,665 Vedanta Resources 7,560 288,820 Vodafone Group 2,875,364 6,192,253 Whitbread 9,297 207,765 WM Morrison Supermarkets 114,874 529,619 Wolseley 15,733 a 347,799 WPP 68,549 634,170 Xstrata 105,210 a 1,724,710 Total Common Stocks (cost $556,535,781) Preferred Stocks.4% Germany Bayerische Motoren Werke 3,061 96,227 Fresenius 4,693 320,591 Henkel & Co. 9,846 501,979 Porsche Automobil Holding 4,643 263,880 RWE 2,338 190,055 Volkswagen 5,883 476,470 Total Preferred Stocks (cost $1,813,382) Principal Short-Term Investments.1% Amount ($) Value ($) U.S. Treasury Bills; 0.02%, 3/11/10 (cost $594,988) 595,000 c Other Investment1.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $7,600,000) 7,600,000 d Total Investments (cost $566,544,151) 99.6% Cash and Receivables (Net) .4% Net Assets 100.0% SDR- Swedish Depository Receipts PC - Participation Certificate RSP - Risparmio (Savings) Shares PPS- Price Protected Shares a Non-income producing security. b The value of this security has been determined in good faith under the direction of the Board of Directors. c Held by a broker as collateral for open financial futures positions. d Investment in affiliated money market mutual fund. At January 31, 2010, the aggregate cost of investment securities for income tax purposes was $566,544,151. Net unrealized depreciation on investments was $26,734,989 of which $47,664,983 related to appreciated investment securities and $74,399,972 related to depreciated investment securities. STATEMENT OF FINANCIAL FUTURES January 31, 2010 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 1/31/2010 ($) Financial Futures Long DJ Euro Stoxx 50 101 3,892,876 March 2010 (173,070) FTSE 100 27 2,227,502 March 2010 (73,630) SPI 200 Index 8 808,142 March 2010 (27,139) TOPIX 23 2,269,428 March 2010 (58,189) At January 31, 2010, the fund held the following forward foreign currency exchange contracts: Unrealized Appreciation Forward Foreign Currency Foreign (Depreciation) Exchange Contracts Currency Amount Cost ($) Value ($) at 1/31/2010 ($) Purchases: Australian Dollar, expiring 3/17/2010 254,734 228,987 224,207 (4,780) Australian Dollar, expiring 3/17/2010 221,764 201,364 195,188 (6,176) Australian Dollar, expiring 3/17/2010 122,800 111,954 108,084 (3,870) Australian Dollar, expiring 3/17/2010 122,000 111,975 107,380 (4,595) Australian Dollar, expiring 3/17/2010 116,400 103,809 102,451 (1,358) British Pound, expiring 3/17/2010 74,293 120,548 118,716 (1,832) British Pound, expiring 3/17/2010 101,736 163,441 162,568 (873) British Pound, expiring 3/17/2010 51,600 82,939 82,454 (485) British Pound, expiring 3/17/2010 105,800 168,752 169,062 310 British Pound, expiring 3/17/2010 53,200 84,808 85,011 203 British Pound, expiring 3/17/2010 107,100 171,291 171,140 (151) British Pound, expiring 3/17/2010 54,800 87,515 87,567 52 British Pound, expiring 3/17/2010 54,900 87,413 87,727 314 British Pound, expiring 3/17/2010 109,800 177,343 175,454 (1,889) British Pound, expiring 3/17/2010 54,600 88,755 87,248 (1,507) British Pound, expiring 3/17/2010 109,000 177,406 174,176 (3,230) British Pound, expiring 3/17/2010 264,800 425,798 423,135 (2,663) British Pound, expiring 3/17/2010 105,300 170,844 168,263 (2,581) British Pound, expiring 3/17/2010 52,300 84,666 83,572 (1,093) British Pound, expiring 3/17/2010 103,500 167,587 165,387 (2,200) Euro, expiring 3/17/2010 371,363 546,286 514,835 (31,451) Euro, expiring 3/17/2010 67,648 96,588 93,783 (2,805) Euro, expiring 3/17/2010 86,000 123,206 119,225 (3,981) Euro, expiring 3/17/2010 29,400 42,072 40,758 (1,313) Euro, expiring 3/17/2010 177,100 254,368 245,521 (8,847) Euro, expiring 3/17/2010 209,000 301,379 289,745 (11,634) Euro, expiring 3/17/2010 180,700 259,879 250,512 (9,367) Euro, expiring 3/17/2010 90,200 129,228 125,048 (4,180) Euro, expiring 3/17/2010 210,400 305,271 291,686 (13,585) Euro, expiring 3/17/2010 59,500 86,264 82,487 (3,777) Euro, expiring 3/17/2010 89,300 129,361 123,800 (5,561) Euro, expiring 3/17/2010 149,400 214,690 207,119 (7,571) Euro, expiring 3/17/2010 600,800 847,197 832,913 (14,284) Euro, expiring 3/17/2010 113,400 160,399 157,211 (3,188) Euro, expiring 3/17/2010 141,300 198,433 195,890 (2,543) Euro, expiring 3/17/2010 139,200 194,359 192,978 (1,381) Euro, expiring 3/17/2010 137,400 191,091 190,483 (608) Japanese Yen, expiring 2/2/2010 4,648,280 51,687 51,274 (413) Japanese Yen, expiring 2/2/2010 33,765,622 375,466 372,463 (3,003) Japanese Yen, expiring 2/2/2010 2,998,507 33,343 33,076 (267) Japanese Yen, expiring 2/2/2010 14,534,718 161,623 160,330 (1,293) Japanese Yen, expiring 3/17/2010 24,199,377 275,379 268,138 (7,241) Japanese Yen, expiring 3/17/2010 11,840,481 133,953 131,197 (2,756) Japanese Yen, expiring 3/17/2010 8,855,000 100,120 98,116 (2,004) Japanese Yen, expiring 3/17/2010 8,920,000 98,190 98,836 646 Japanese Yen, expiring 3/17/2010 9,015,000 98,590 99,889 1,299 Japanese Yen, expiring 3/17/2010 27,045,000 295,200 299,668 4,468 Japanese Yen, expiring 3/17/2010 9,145,000 99,678 101,330 1,652 Japanese Yen, expiring 3/17/2010 18,440,000 199,567 204,322 4,755 Japanese Yen, expiring 3/17/2010 9,295,000 99,820 102,992 3,172 Japanese Yen, expiring 3/17/2010 18,890,000 207,085 209,308 2,223 Japanese Yen, expiring 3/17/2010 47,725,000 529,575 528,810 (765) Japanese Yen, expiring 3/17/2010 9,385,000 104,162 103,989 (173) Japanese Yen, expiring 3/17/2010 18,300,000 201,685 202,770 1,085 Sales: Proceeds ($) Australian Dollar, expiring 2/2/2010 180,754 161,622 160,663 959 British Pound, expiring 2/2/2010 233,188 375,466 373,663 1,803 Euro, expiring 2/2/2010 37,000 51,688 51,428 260 Singapore Dollar, expiring 2/2/2010 46,838 33,343 33,366 (24) Gross Unrealized Appreciation Gross Unrealized Depreciation Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2010 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Equity Securities - Foreign+ 91,753 531,522,424 - U.S. Treasury - 594,985 - Mutual Funds 7,600,000 - - Other Financial Instruments++ - 23,201 - Liabilities ($) Other Financial Instruments++ (332,028) (183,298) - + See Statement of Investments for country classification. ++ Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or national securities market, or securities for which there were no are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market),but before the fund calculates its net asset value, the fund value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk and including equity risk, as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures, since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, the futures against default. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund would incur a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund would incur a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus S&P 500 Index Fund January 31, 2010 (Unaudited) Common Stocks98.9% Shares Value ($) Consumer Discretionary9.6% Abercrombie & Fitch, Cl. A 20,284 a 639,757 Amazon.com 76,117 b 9,545,833 Apollo Group, Cl. A 28,316 b 1,715,666 AutoNation 21,420 a,b 385,560 AutoZone 6,896 a,b 1,069,087 Bed Bath & Beyond 59,717 b 2,311,048 Best Buy 78,625 2,881,606 Big Lots 19,257 a,b 547,091 Black & Decker 13,665 883,579 Carnival 100,476 3,348,865 CBS, Cl. B 156,132 2,018,787 Coach 73,203 2,553,321 Comcast, Cl. A 654,672 10,363,458 D.R. Horton 64,672 a 762,483 Darden Restaurants 32,049 1,184,531 DeVry 14,267 871,143 DIRECTV, Cl. A 215,950 b 6,554,083 Eastman Kodak 62,129 a,b 375,880 Expedia 49,283 b 1,055,149 Family Dollar Stores 31,871 a 984,176 Ford Motor 756,404 b 8,199,419 Fortune Brands 34,392 1,429,675 GameStop, Cl. A 38,022 a,b 751,695 Gannett 54,256 a 876,234 Gap 109,039 2,080,464 Genuine Parts 37,551 a 1,414,922 Goodyear Tire & Rubber 56,748 b 757,018 H & R Block 76,779 1,652,284 Harley-Davidson 54,709 a 1,244,083 Harman International Industries 14,180 504,099 Hasbro 28,681 876,205 Home Depot 391,282 10,959,809 International Game Technology 70,896 a 1,300,233 Interpublic Group of Cos. 111,198 b 718,339 J.C. Penney 53,616 1,331,285 Johnson Controls 150,189 4,179,760 Kohl's 69,993 b 3,525,547 Leggett & Platt 37,101 a 677,464 Lennar, Cl. A 32,639 501,335 Limited Brands 61,494 1,169,616 Lowe's 337,474 7,306,312 Macy's 96,378 1,535,302 Marriott International, Cl. A 58,227 a 1,527,294 Mattel 82,601 1,628,892 McDonald's 247,505 15,451,737 McGraw-Hill 73,908 2,620,039 Meredith 8,893 a 275,505 New York Times, Cl. A 27,804 b 359,228 Newell Rubbermaid 65,415 887,682 News, Cl. A 520,025 6,557,515 NIKE, Cl. B 89,318 5,694,023 Nordstrom 36,346 a 1,255,391 O'Reilly Automotive 31,296 a,b 1,182,989 Office Depot 64,492 b 366,315 Omnicom Group 71,922 2,538,847 Polo Ralph Lauren 13,100 a 1,074,200 Priceline.com 9,723 b 1,899,388 Pulte Homes 78,887 a,b 829,891 RadioShack 31,042 605,940 Ross Stores 27,165 1,247,688 Scripps Networks Interactive, Cl. A 21,158 903,447 Sears Holdings 11,219 a,b 1,046,508 Sherwin-Williams 21,873 a 1,385,655 Staples 163,383 a 3,832,965 Starbucks 167,667 b 3,653,464 Starwood Hotels & Resorts Worldwide 42,678 c 1,422,031 Target 172,436 8,840,794 Tiffany & Co. 28,643 1,163,192 Time Warner 267,980 7,356,051 Time Warner Cable 81,513 3,553,152 TJX 96,414 3,664,696 VF 19,946 1,436,710 Viacom, Cl. B 139,264 b 4,058,153 Walt Disney 440,469 13,015,859 Washington Post, Cl. B 1,374 597,168 Whirlpool 17,253 a 1,297,081 Wyndham Worldwide 41,782 877,004 Wynn Resorts 15,539 961,553 Yum! Brands 107,787 3,687,393 Consumer Staples11.5% Altria Group 474,991 9,433,321 Archer-Daniels-Midland 148,106 4,438,737 Avon Products 97,917 a 2,951,218 Brown-Forman, Cl. B 24,945 1,280,177 Campbell Soup 43,726 a 1,447,768 Clorox 31,681 1,874,565 Coca-Cola 531,067 28,810,385 Coca-Cola Enterprises 72,519 1,464,159 Colgate-Palmolive 113,975 9,121,419 ConAgra Foods 101,676 2,312,112 Constellation Brands, Cl. A 45,757 b 735,773 Costco Wholesale 100,104 5,748,973 CVS Caremark 323,702 10,478,234 Dean Foods 40,663 b 716,889 Dr. Pepper Snapple Group 59,396 1,642,893 Estee Lauder, Cl. A 26,876 a 1,411,528 General Mills 75,448 5,380,197 H.J. Heinz 71,810 3,133,070 Hershey 38,435 1,400,187 Hormel Foods 16,200 626,940 J.M. Smucker 27,185 1,633,003 Kellogg 57,549 3,131,817 Kimberly-Clark 95,609 5,678,219 Kraft Foods, Cl. A 339,908 9,401,855 Kroger 150,733 3,230,208 Lorillard 36,913 2,794,314 McCormick & Co. 30,192 a 1,095,970 Mead Johnson Nutrition 43,821 1,982,024 Molson Coors Brewing, Cl. B 34,895 1,465,590 Pepsi Bottling Group 32,331 1,202,713 PepsiCo 357,599 21,320,052 Philip Morris International 436,950 19,885,595 Procter & Gamble 669,569 41,211,972 Reynolds American 39,508 a 2,101,826 Safeway 93,426 a 2,097,414 Sara Lee 164,302 1,994,626 SUPERVALU 49,973 735,103 SYSCO 135,748 a 3,799,587 Tyson Foods, Cl. A 68,375 944,943 Wal-Mart Stores 489,493 26,153,611 Walgreen 227,968 8,218,246 Whole Foods Market 32,952 a,b 896,953 Energy11.3% Anadarko Petroleum 113,473 7,237,308 Apache 77,010 7,606,278 Baker Hughes 70,868 3,208,903 BJ Services 69,228 1,430,943 Cabot Oil & Gas 24,636 942,820 Cameron International 55,679 b 2,096,871 Chesapeake Energy 144,081 3,570,327 Chevron 459,803 33,160,992 ConocoPhillips 340,083 16,323,984 Consol Energy 42,023 1,958,692 Denbury Resources 57,672 a,b 781,456 Devon Energy 101,808 6,811,973 Diamond Offshore Drilling 16,070 a 1,470,887 El Paso 160,821 1,632,333 EOG Resources 57,223 5,174,104 Exxon Mobil 1,088,801 70,151,448 FMC Technologies 28,049 a,b 1,491,365 Halliburton 206,752 6,039,226 Hess 65,068 3,760,280 Marathon Oil 162,421 4,841,770 Massey Energy 19,018 732,573 Murphy Oil 43,745 2,234,495 Nabors Industries 64,114 b 1,429,742 National Oilwell Varco 96,002 3,926,482 Noble Energy 39,608 2,928,616 NRG Energy 58,688 b 1,414,968 Occidental Petroleum 186,034 14,573,904 Peabody Energy 61,693 2,598,509 Pioneer Natural Resources 27,436 a 1,206,635 Range Resources 35,439 1,630,194 Rowan 26,226 b 563,334 Schlumberger 275,178 17,462,796 Smith International 56,315 1,707,471 Southwestern Energy 78,802 b 3,379,030 Spectra Energy 149,219 3,170,904 Sunoco 27,780 697,000 Tesoro 32,465 a 405,813 Valero Energy 128,865 2,373,693 Williams 132,318 2,757,507 XTO Energy 133,453 5,948,000 Financial14.5% Aflac 107,854 5,223,369 Allstate 124,719 3,732,840 American Express 271,499 10,224,652 American International Group 30,885 a,b 748,344 Ameriprise Financial 59,043 2,257,804 AON 62,392 2,427,049 Apartment Investment & Management, Cl. A 26,547 a,c 407,762 Assurant 27,176 854,142 AvalonBay Communities 18,197 a,c 1,394,072 Bank of America 2,277,078 34,566,044 Bank of New York Mellon 276,014 8,029,247 BB & T 157,259 a 4,382,808 Boston Properties 31,552 a,c 2,046,778 Capital One Financial 103,768 3,824,888 CB Richard Ellis Group, Cl. A 51,133 a,b 628,936 Charles Schwab 214,496 3,923,132 Chubb 78,402 3,920,100 Cincinnati Financial 37,531 a 990,443 Citigroup 4,388,106 b 14,568,512 CME Group 15,251 4,374,292 Comerica 35,507 1,225,347 Discover Financial Services 120,458 1,647,865 E*TRADE FINANCIAL 346,468 b 526,631 Equity Residential 62,194 c 1,993,318 Federated Investors, Cl. B 20,379 a 517,219 Fifth Third Bancorp 180,039 2,239,685 First Horizon National 49,518 a,b 641,258 Franklin Resources 34,185 3,385,341 Genworth Financial, Cl. A 101,640 b 1,406,698 Goldman Sachs Group 117,435 17,464,933 Hartford Financial Services Group 88,873 2,132,063 HCP 66,526 a,c 1,886,012 Health Care REIT 25,566 a,c 1,099,338 Host Hotels & Resorts 140,841 a,b,c 1,492,915 Hudson City Bancorp 110,860 1,471,112 Huntington Bancshares 161,731 774,691 IntercontinentalExchange 16,709 b 1,595,375 Invesco 94,688 1,827,478 Janus Capital Group 37,875 462,454 JPMorgan Chase & Co. 902,939 35,160,445 KeyCorp 193,778 1,391,326 Kimco Realty 83,735 a,c 1,056,736 Legg Mason 36,566 a 942,671 Leucadia National 40,447 a,b 903,182 Lincoln National 68,009 1,671,661 Loews 83,257 2,978,103 M & T Bank 17,629 a 1,300,139 Marsh & McLennan 117,837 2,540,566 Marshall & Ilsley 118,132 816,292 MetLife 187,704 6,629,705 Moody's 45,214 a 1,247,454 Morgan Stanley 312,168 8,359,859 Nasdaq OMX Group 31,216 b 561,576 Northern Trust 55,546 2,806,184 NYSE Euronext 61,119 1,430,796 People's United Financial 79,930 1,292,468 Plum Creek Timber 37,404 a,c 1,352,903 PNC Financial Services Group 106,104 5,881,345 Principal Financial Group 71,807 1,655,151 Progressive 157,287 2,607,818 ProLogis 107,833 c 1,358,696 Prudential Financial 105,623 5,280,094 Public Storage 30,719 c 2,432,330 Regions Financial 269,477 a 1,711,179 Simon Property Group 64,306 c 4,630,032 SLM 110,149 b 1,159,869 State Street 114,147 4,894,623 SunTrust Banks 113,378 2,758,487 T. Rowe Price Group 59,505 2,952,638 Torchmark 20,334 a 912,997 Travelers 125,522 6,360,200 U.S. Bancorp 438,651 11,001,367 Unum Group 76,621 1,499,473 Ventas 36,060 a,c 1,521,732 Vornado Realty Trust 35,971 c 2,326,604 Wells Fargo & Co. 1,166,056 33,150,972 XL Capital, Cl. A 78,776 1,321,074 Zions Bancorporation 25,980 a 492,841 Health Care13.1% Abbott Laboratories 354,488 18,766,595 Aetna 99,541 2,983,243 Allergan 70,710 4,065,825 AmerisourceBergen 66,182 1,804,121 Amgen 232,030 b 13,569,114 Baxter International 138,228 7,960,551 Becton, Dickinson & Co. 54,416 4,101,334 Biogen Idec 66,893 b 3,594,830 Boston Scientific 345,102 b 2,978,230 Bristol-Myers Squibb 396,919 9,668,947 C.R. Bard 22,169 1,837,588 Cardinal Health 82,596 2,731,450 CareFusion 41,340 b 1,064,505 Celgene 106,020 b 6,019,816 Cephalon 17,006 a,b 1,085,663 CIGNA 63,927 2,158,815 Coventry Health Care 34,402 b 787,118 DaVita 23,915 b 1,429,160 Dentsply International 34,223 a 1,147,497 Eli Lilly & Co. 231,809 8,159,677 Express Scripts 62,412 b 5,233,870 Forest Laboratories 69,962 b 2,073,674 Genzyme 60,895 b 3,304,163 Gilead Sciences 206,373 b 9,961,625 Hospira 37,432 b 1,895,556 Humana 39,364 b 1,913,878 IMS Health 43,374 938,613 Intuitive Surgical 8,917 a,b 2,925,311 Johnson & Johnson 632,311 39,747,069 King Pharmaceuticals 58,132 a,b 698,165 Laboratory Corp. of America Holdings 24,393 a,b 1,734,342 Life Technologies 39,876 b 1,982,236 McKesson 61,722 3,630,488 Medco Health Solutions 109,640 b 6,740,667 Medtronic 253,687 10,880,635 Merck & Co. 700,021 26,726,802 Millipore 13,031 b 898,748 Mylan 71,869 a,b 1,310,172 Patterson 21,719 a,b 620,295 PerkinElmer 27,770 559,288 Pfizer 1,849,409 34,509,972 Quest Diagnostics 34,779 a 1,936,147 St. Jude Medical 76,773 b 2,896,645 Stryker 63,312 3,287,159 Tenet Healthcare 98,822 b 547,474 Thermo Fisher Scientific 94,511 b 4,361,683 UnitedHealth Group 266,386 8,790,738 Varian Medical Systems 28,616 a,b 1,439,099 Waters 21,746 b 1,239,087 Watson Pharmaceuticals 24,435 a,b 937,571 WellPoint 105,270 b 6,707,804 Zimmer Holdings 48,851 b 2,751,288 Industrial10.4% 3M 162,101 13,047,509 Avery Dennison 25,061 814,733 Boeing 166,536 10,092,082 Burlington Northern Santa Fe 60,119 5,995,668 C.H. Robinson Worldwide 38,487 2,179,519 Caterpillar 142,473 a 7,442,790 Cintas 30,874 775,246 CSX 90,007 3,857,700 Cummins 46,505 2,100,166 Danaher 58,644 4,184,249 Deere & Co. 96,971 4,843,701 Dover 43,639 1,871,240 Dun & Bradstreet 12,445 982,782 Eaton 38,145 2,336,000 Emerson Electric 172,413 7,162,036 Equifax 29,295 937,440 Expeditors International of Washington 48,855 1,665,956 Fastenal 29,549 a 1,225,693 FedEx 71,634 5,612,524 First Solar 11,168 a,b 1,265,334 Flowserve 12,836 1,157,422 Fluor 42,030 1,905,640 General Dynamics 88,484 5,915,155 General Electric 2,439,939 39,234,219 Goodrich 28,475 1,762,887 Honeywell International 172,533 6,666,675 Illinois Tool Works 89,130 3,885,177 Iron Mountain 41,552 b 949,879 ITT 41,720 2,015,493 Jacobs Engineering Group 28,684 b 1,083,968 L-3 Communications Holdings 26,680 2,223,511 Lockheed Martin 73,405 5,470,141 Masco 83,501 1,132,274 Monster Worldwide 29,664 a,b 462,462 Norfolk Southern 84,396 3,971,676 Northrop Grumman 71,980 4,074,068 Paccar 83,519 a 3,009,190 Pall 27,700 954,819 Parker Hannifin 37,300 2,085,443 Pitney Bowes 48,224 a 1,008,846 Precision Castparts 31,988 3,366,737 Quanta Services 44,953 a,b 819,044 R.R. Donnelley & Sons 48,647 964,184 Raytheon 87,982 4,612,896 Republic Services 73,938 1,980,799 Robert Half International 35,577 a 957,733 Rockwell Automation 33,746 a 1,627,907 Rockwell Collins 37,044 1,970,370 Roper Industries 20,845 1,043,918 Ryder System 13,004 473,346 Snap-On 13,601 556,009 Southwest Airlines 170,703 1,934,065 Stanley Works 18,504 a 948,330 Stericycle 19,698 a,b 1,042,615 Textron 56,713 1,107,605 Union Pacific 115,683 6,998,822 United Parcel Service, Cl. B 227,606 13,148,799 United Technologies 214,970 14,506,176 W.W. Grainger 14,504 a 1,439,957 Waste Management 112,829 a 3,616,169 Information Technology18.6% Adobe Systems 120,103 b 3,879,327 Advanced Micro Devices 129,727 a,b 967,763 Affiliated Computer Services, Cl. A 22,648 b 1,393,305 Agilent Technologies 79,228 b 2,220,761 Akamai Technologies 39,434 b 974,020 Altera 69,800 1,488,136 Amphenol, Cl. A 40,562 1,615,990 Analog Devices 67,437 1,818,102 Apple 206,504 b 39,673,548 Applied Materials 308,823 3,761,464 Autodesk 51,512 b 1,225,470 Automatic Data Processing 115,693 4,719,117 BMC Software 43,532 b 1,682,076 Broadcom, Cl. A 99,081 b 2,647,444 CA 92,142 2,030,810 Cisco Systems 1,318,603 b 29,629,009 Citrix Systems 41,612 b 1,728,979 Cognizant Technology Solutions, Cl. A 68,026 b 2,970,015 Computer Sciences 34,632 b 1,776,622 Compuware 58,429 b 443,476 Corning 356,865 6,452,119 Dell 394,848 b 5,093,539 eBay 256,371 b 5,901,660 Electronic Arts 74,158 b 1,207,292 EMC 465,964 b 7,767,620 Fidelity National Information Services 71,651 1,688,098 Fiserv 35,382 b 1,593,605 FLIR Systems 34,975 a,b 1,034,561 Google, Cl. A 55,262 b 29,256,808 Harris 30,747 1,319,661 Hewlett-Packard 543,446 25,580,003 Intel 1,266,541 24,570,895 International Business Machines 301,050 36,845,510 Intuit 73,736 b 2,183,323 Jabil Circuit 43,954 636,454 JDS Uniphase 48,145 b 378,420 Juniper Networks 122,204 a,b 3,034,325 KLA-Tencor 40,123 a 1,131,469 Lexmark International, Cl. A 18,146 a,b 467,985 Linear Technology 50,744 a 1,324,418 LSI 148,078 b 738,909 MasterCard, Cl. A 21,949 a 5,485,055 McAfee 35,249 b 1,328,887 MEMC Electronic Materials 52,410 b 659,318 Microchip Technology 42,640 a 1,100,538 Micron Technology 195,080 b 1,701,098 Microsoft 1,770,489 49,892,380 Molex 33,294 671,207 Motorola 520,506 b 3,201,112 National Semiconductor 52,327 693,856 NetApp 74,774 b 2,178,167 Novell 83,299 b 372,347 Novellus Systems 24,147 a,b 504,672 NVIDIA 124,109 b 1,910,038 Oracle 894,811 20,634,342 Paychex 74,652 a 2,164,161 QLogic 26,542 a,b 456,257 QUALCOMM 382,964 15,008,359 Red Hat 43,705 b 1,189,650 SAIC 66,489 b 1,218,743 Salesforce.com 23,715 a,b 1,507,088 SanDisk 51,363 b 1,305,647 Symantec 186,084 b 3,154,124 Tellabs 98,103 630,802 Teradata 39,388 b 1,101,682 Teradyne 41,198 b 384,789 Texas Instruments 287,271 6,463,598 Total System Services 46,965 672,069 VeriSign 44,189 b 1,012,370 Visa, Cl. A 99,893 8,194,223 Western Digital 51,469 b 1,955,307 Western Union 158,776 2,943,707 Xerox 202,934 1,769,584 Xilinx 64,505 a 1,521,028 Yahoo! 273,450 b 4,104,485 Materials3.4% Air Products & Chemicals 48,709 3,699,935 Airgas 18,887 798,164 AK Steel Holding 26,573 540,495 Alcoa 220,228 a 2,803,502 Allegheny Technologies 22,266 a 909,566 Ball 22,062 1,120,529 Bemis 23,433 657,530 CF Industries Holdings 11,166 1,036,875 Cliffs Natural Resources 28,442 1,136,258 Dow Chemical 262,160 7,101,914 E.I. du Pont de Nemours & Co. 207,798 6,776,293 Eastman Chemical 16,787 948,969 Ecolab 54,268 2,382,365 FMC 15,884 809,131 Freeport-McMoRan Copper & Gold 98,313 6,556,494 International Flavors & Fragrances 18,048 717,769 International Paper 98,179 2,249,281 MeadWestvaco 38,974 938,104 Monsanto 124,973 9,482,951 Newmont Mining 113,482 4,863,839 Nucor 72,647 2,963,998 Owens-Illinois 38,505 b 1,048,106 Pactiv 30,771 b 693,886 PPG Industries 37,655 2,209,595 Praxair 70,347 5,298,536 Sealed Air 36,015 714,538 Sigma-Aldrich 27,950 1,337,408 Titanium Metals 18,795 a,b 218,586 United States Steel 32,850 a 1,459,526 Vulcan Materials 28,032 1,238,734 Weyerhaeuser 48,558 1,937,464 Telecommunication Services2.9% American Tower, Cl. A 90,503 b 3,841,852 AT & T 1,352,421 34,297,396 CenturyTel 69,100 2,350,091 Frontier Communications 72,834 554,267 Metropcs Communications 58,519 a,b 329,462 Qwest Communications International 343,238 1,445,032 Sprint Nextel 655,363 b 2,149,591 Verizon Communications 651,041 19,153,626 Windstream 101,689 1,048,414 Utilities3.6% AES 153,209 b 1,935,029 Allegheny Energy 39,452 826,519 Ameren 52,561 1,342,933 American Electric Power 107,989 3,741,819 CenterPoint Energy 86,689 1,209,312 CMS Energy 53,134 a 806,043 Consolidated Edison 62,716 a 2,743,198 Constellation Energy Group 46,179 1,490,658 Dominion Resources 135,228 5,065,641 DTE Energy 37,353 1,570,320 Duke Energy 296,987 4,909,195 Edison International 74,894 2,495,468 Entergy 43,392 3,311,244 EQT 30,161 1,327,687 Exelon 152,244 6,945,371 FirstEnergy 70,141 3,059,550 FPL Group 93,955 4,581,246 Integrys Energy 18,015 a 753,928 Nicor 10,674 432,510 NiSource 64,782 923,144 Northeast Utilities 39,916 1,010,673 Pepco Holdings 49,980 820,672 PG & E 84,805 3,582,163 Pinnacle West Capital 23,698 848,862 PPL 86,069 2,538,175 Progress Energy 63,895 2,489,988 Public Service Enterprise Group 116,985 3,578,571 Questar 40,787 1,691,845 SCANA 25,480 907,343 Sempra Energy 56,621 2,873,516 Southern 182,438 5,838,016 TECO Energy 49,841 a 776,024 Wisconsin Energy 26,948 1,318,835 Xcel Energy 103,573 2,152,247 Total Common Stocks (cost $1,719,504,203) Principal Short-Term Investments.2% Amount ($) Value ($) U.S. Treasury Bills; 0.05%, 3/11/10 (cost $4,099,781) 4,100,000 d Other Investment1.8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $40,235,000) 40,235,000 e Investment of Cash Collateral for Securities Loaned3.4% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $74,875,982) 74,875,982 e Total Investments (cost $1,838,714,966) 104.3% Liabilities, Less Cash and Receivables (4.3%) Net Assets 100.0% a Security, or portion thereof, on loan. At January 31, 2010, the total market value of the fund's securities on loan is $72,277,702 and the total market value of the collateral held by the fund is $74,875,982. b Non-income producing security. c Investment in Real Estate Investment Trust. d Held by a broker as collateral for open financial futures positions. e Investment in affiliated money market mutual fund. At January 31, 2010, the aggregate cost of investment securities for income tax purposes was $1,838,714,966. Net unrealized appreciation on investments was $470,409,651 of which $774,446,368 related to appreciated investment securities and $304,036,717 related to depreciated investment securities. STATEMENT OF FINANCIAL FUTURES January 31, 2010 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 1/31/2010 ($) Financial Futures Long Standard & Poor's 500 E-mini 857 45,866,640 March 2010 Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2010 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ - - U.S. Treasury - - Mutual Funds - - Other Financial Instruments++ - Liabilities ($) Other Financial Instruments++ - - + See Statement of Investments for industry classification. ++ Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded.
